PER CURIAM.
We reverse the trial court’s orders on defendant’s motion for post conviction relief under rule 3.850. As to the resentenc-ing under the Heggs issue, the trial judge erred in failing to give defendant credit for prison time served between the original sentencing and the resentencing. Goodman v. State, 683 So.2d 173 (Fla. 4th DCA 1996). Additionally, the trial court failed either to conduct an evidentiary hearing on the ineffective assistance of counsel claims or, instead, attach portions of the record conclusively showing that defendant is entitled to no such relief. See Fla. R.Crim. P. 3.850(d).
FARMER, STEVENSON and SHAHOOD, JJ., concur.